Citation Nr: 0020647	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  95-40 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel



INTRODUCTION

The veteran served on active duty from July 1953 to July 
1955.

This appeal stems from a February 1995 rating decision of the 
RO that denied entitlement to a permanent and total 
disability rating for pension purposes.

On a December 1995 VA Form 9, the veteran requested a Travel 
Board hearing.  The record reflects, as discussed below, that 
the veteran cannot be located.  Since the veteran has not 
maintained a current address of record with VA, and since all 
reasonable attempts have been made to locate him, the Board 
of Veterans' Appeals (Board) finds that it would likely be 
futile to remand this case for such a hearing.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is 
not always a "one-way street.")


FINDINGS OF FACT

1.  The veteran was notified by VA in July 1998, at his 
address of record, to appear on August 3, 1998, for a VA 
examination to determine whether he was entitled to VA 
pension benefits.

2.  There is no evidence of good cause for why the veteran 
failed to report for the VA examination scheduled in August 
1998.

3.  The RO has made all reasonable attempts--to no avail--to 
locate the veteran; he has failed to properly notify VA of 
his current address.


CONCLUSION OF LAW

Entitlement to a permanent and total disability rating for 
pension purposes is not warranted.  38 U.S.C.A. §§  501 (West 
1991); 38 C.F.R. §§ 3.158, 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for a permanent and total 
disability rating for pension purposes in August 1994, and 
appeared at a VA examination in December of that year.  As 
noted, the RO denied the claim in a February 1995 rating 
decision.  He has no service-connected disabilities; his 
nonservice-connected disabilities have a combined rating of 
30 percent.  See generally, 38 U.S.C.A. §§ 1155, 1521; 
38 C.F.R. §§ 3.321, 3.340, 4.15, 4.17.

The veteran was notified in July 1998, at his address of 
record, to appear on August 3, 1998, for a VA examination to 
determine whether he was entitled to VA pension benefits.  He 
failed to report, and submitted no evidence of good cause for 
not appearing.

The RO sent the veteran a September 1999 supplemental 
statement of the case to the veteran's address of record and 
to a different address, the second obtained from United 
States Postal authorities and believed to be the veteran's 
then-current residence.  All correspondence was returned to 
the RO; the Postal Service indicated that it could not be 
delivered or forwarded.

A September 1999 notation in the claims file reveals that the 
RO directly contacted the veteran's representative to obtain 
a new address and/or telephone number.  These efforts 
likewise were unsuccessful.

Generally, pursuant to 38 C.F.R. § 3.158, where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
After the expiration of one year, further action will not be 
taken unless a new claim is received.

Under 38 C.F.R. § 3.655, as a general matter, when a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, and the death of an 
immediate family member.  Id.

On the facts of this case, 38 C.F.R. § 3.158 and § 3.655 both 
independently provide that this appeal should be terminated 
as a matter of law.

Under the first of those regulations, the veteran failed to 
report for an examination, i.e. he did not provide evidence 
requested with respect to his claim within a year of the July 
1998 examination notification.  Individuals applying for 
benefits have a responsibility to cooperate with the 
Department in the gathering of evidence necessary to 
establish allowance of benefits.  Morris v. Derwinski, 1 
Vet.App. 260, 264 (1991); Caffrey v. Brown, 6 Vet.App. 377 
(1994).  The claim in this case, therefore, has been 
abandoned.

Under the second of these regulations, 38 C.F.R. § 3.655, 
since this is a claim for pension and not compensation, and 
since the veteran has provided no evidence of good cause for 
failing to report for the scheduled examination, the claim is 
to be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
"In the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1994); compare Jones v. West, 12 Vet. 
App. 98; (1998).  As indicated earlier, the RO has taken 
efforts to find the veteran, but to no avail.  The Board 
finds that the RO's efforts were reasonable and that no 
further attempts are required to assist the claimant in that 
regard.  Hyson; Wood, supra.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


